Citation Nr: 0639056	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance 
as due to an undiagnosed illness.

3.  Entitlement to service connection for left knee pain as 
due to an undiagnosed illness.

4.  Entitlement to service connection for numbness in the 
arms and legs as due to an undiagnosed illness.

5.  Entitlement to service connection for neuropsychiatric 
disorder (claimed as anxiety and depression) as due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1973 and November 1990 to July 1991.  The veteran had 
service in Southwest Asia from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must first address the procedural anomalies in this 
case prior to setting forth the reasons for this remand.  As 
stated above, the Board considers that the rating decision on 
appeal is the one issued in September 1997 rather than the 
rating decision issued in September 2002.  The veteran 
initially filed his claim for "Gulf War Syndrome" in 
February 1995.  In April 1995, the veteran provided more 
specific detail as to the conditions for which he was seeking 
service connection, listing sleep disorder, chest pains, 
headaches, depression, high blood pressure and impotency.  In 
a May 1996 rating decision, the RO denied service connection 
for these conditions.  

In September 1996, the RO sent the veteran a letter 
indicating it was going to revisit his claims with regard to 
them being due to an undiagnosed illness.  The veteran 
responded in a September 1996 statement and listed the 
following conditions as due to undiagnosed illness:  
hypertension, chest pains, impotency, psychiatric problems, 
insomnia, bumps on the back of his head and low back, left 
knee arthritis, numbness and tingling in his arms and legs, 
ringing in his ears and short memory lapses.  In the 
September 1997 rating decision, the RO granted service 
connection only for headaches and denied service connection 
for chest pains, generalized anxiety disorder (claimed as 
anxiety/depression and sleeping disorder), impotency, left 
knee pain, hypertension, furunculosis, transient ischemic 
attacks (claimed as numbness and tingling in the arms and 
legs), memory lapses, ringing in ears, and shortness of 
breath and cough, all of which were claimed as due to an 
undiagnosed illness.  The veteran filed a timely Notice of 
Disagreement, and a Statement of the Case was issued in 
October 1997 as to the issues of a disability rating higher 
than 10 percent for service-connected headaches and service 
connection for all the other conditions denied in the 
September 1997 rating decision claimed as due to an 
undiagnosed illness.  The veteran timely perfected his appeal 
as to all issues listed in the Statement of the Case.  

In January 1998, the Board remanded the veteran's appeal for 
the scheduling of a Travel Board hearing.  In April 1999, the 
Board again remanded the veteran's appeal for the scheduling 
of a new Travel Board hearing due to a problem with the 
recording of the first hearing held.  The veteran's rehearing 
was held in May 2000.  At this hearing, the veteran indicated 
that he wanted only the issue of an increased rating for 
service-connected headaches to be considered at that time as 
he was developing additional evidence with regard to his 
multiple undiagnosed illness claims.  Thus the hearing was 
limited to only the issue of increased rating for headaches.  

The Board issued a decision in August 2000 only as to this 
single issue.  In the introduction of this decision, the 
Board noted that, at the hearing, the veteran had limited his 
appeal to only the single issue of an increased rating for 
headaches and thus the other issues for service connection 
due to an undiagnosed illness would not be addressed by the 
Board.

It is also worth noting that, on the same day as his hearing 
in May 2000, the veteran submitted a statement requesting 
reevaluation of his service-connected thumb condition (claim 
for an increased rating) and that VA review each of his 
"Gulf War conditions."   In May 2002, the RO forwarded a 
letter to the veteran pursuant to the Veterans Claims 
Assistance Act treating the veteran's May 2000 statement as a 
claim to reopen his claims for service connection for his 
conditions claimed as due to undiagnosed illness.  Thereafter 
the RO issued a rating decision in September 2002 that denied 
reopening these claims on the ground that the veteran had 
failed to submit new and material evidence.  The veteran 
filed a Notice of Disagreement as to that rating decision in 
October 2002, and a Statement of the Case was issued in 
January 2003.  The veteran filed a timely substantive appeal 
in July 2003.  In his substantive appeal, however, the 
veteran indicated that he only desires to pursue those issues 
which are the subject of this remand.  

Given this unusual procedural history, the Board has 
considered whether at the May 2000 hearing, the veteran had 
withdrawn his appeal as to the issues of service connection 
for hypertension, chest pains, impotency, psychiatric 
problems, insomnia, bumps on the back of his head and low 
back, left knee arthritis, numbness and tingling in his arms 
and legs, ringing in his ears and short memory lapses, which 
apparently was the RO's interpretation of events.  The Board 
finds, however, that the veteran did not withdraw his appeal 
as to these issues but merely deferred them at that time.  
There was no clear intent expressed by the veteran that he 
did not wish to pursue his appeal on these issues.  On the 
contrary, he indicated that he was in the process of 
developing additional information expressing his intent to 
further advance these claims.  He simply did not wish to 
discuss them at the hearing.

The Board finds, therefore, that the issues currently on 
appeal are not claims to reopen as certified by the RO, but 
are initial claims for service connection for these 
conditions.  However, the Board finds that the veteran has 
limited the issues on appeal.  In the substantive appeal 
filed in July 2003, the veteran specifically indicated he 
only desires to pursue his appeal as to the 5 issues listed 
above instead of all 11 issues listed in the January 2003 
Statement of the Case.  Thus, this substantive appeal is an 
affirmative statement that the veteran has withdrawn his 
appeal as to his claims for service connection for 
hypertension, furunculosis, ringing in his ears, shortness of 
breath and cough, chest pain and impotency.

As for the issues on appeal, the Board finds that additional 
development needs to be accomplished.  The veteran has been 
treated at the VA Medical Center in Bay Pines, Florida, since 
at least 1994.  VA treatment records in the file are from 
March 1994 to August 1997.  Although the veteran has not 
recently affirmatively stated that he is still receiving 
treatment at VA, private treatment records from 2003 indicate 
that he was obtaining treatment at VA for his multiple 
complaints.  As the veteran's claims are for conditions due 
to an undiagnosed illness, his current treatment records may 
be highly probative.  Furthermore, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus upon remand, the veteran's VA treatment 
records from September 1997 to the present should be 
obtained.

The Board notes that the veteran submitted private treatment 
records from a Dr. Mahajan which are dated from February to 
December 2003.  The veteran should be asked to identify any 
additional private treatment he has received since December 
2003 and to either provide those treatment records or a 
release form for VA to obtain them.  

Finally, the Board notes that there have been recent 
decisions of the Court of Appeals for Veterans Claims that 
has added additional responsibilities upon VA with regard to 
its duty to notify the veteran pursuant to the Veterans 
Claims Assistance Act.  This should be accomplished.  





Accordingly, the case is REMANDED for the following action:

1.   Provide the veteran with VCAA notice 
that is compliant with 38 U.S.C.A. § 5103, 
its implementing regulations, and Court 
precedent.

2.  Obtain the veteran's treatment records 
from the VA Medical Center in Bay Pines, 
Florida, from September 1997 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Ask the veteran to complete release forms 
authorizing VA to request copies of all 
private treatment records for his claimed 
conditions since December 2003.  
Alternatively, the veteran should be advised 
that he could submit them himself.  If the 
veteran provides completed release forms, 
request the medical records identified.  In 
making the request, specify that copies of 
the actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claims.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


